Citation Nr: 1520386	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  09-32 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active duty service from July 1989 to July 1993 and November 1996 to November 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Board hearing before the undersigned in June 2011.  A copy of the transcript of that appeal has been associated with the claims file.

In January 2012, the Board remanded the raised issue of entitlement to TDIU to the RO for development.  The issue was developed and denied in a March 2013 supplemental statement of the case (SSOC).  The Board remanded the issue again in August 2014 to obtain any outstanding treatment records and to obtain an opinion regarding the Veteran's employability from a VA examiner.  The examiner provided an opinion in September 2014 with an addendum in December 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2012 e-mail from the Veteran's vocational rehabilitation counselor, VA was made aware of the Veteran's use of the vocational rehabilitation program.  The counselor noted that through the program, the Veteran is currently enrolled in the Gulf Coast College, Panama City, FL, in an effort to qualify him for suitable employment.  The counselor did not know that the Veteran was claiming TDIU, but noted he would contact the Veteran to determine if the Veteran's situation had changed.  The Board notes that the file does not contain any vocational rehabilitation records.  These records are pertinent to any claim relating to employability.  Therefore, the Board must remand the issue to obtain and associate these records with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any vocational rehabilitation records.  All attempts should be documented in the claims file.  

2.  Then, readjudicate the appeal.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  The case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




